UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7713


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH LAMONT BROOKS, a/k/a Kenny,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (3:04-cr-00119-CMC-1)


Submitted:   February 19, 2010            Decided:   March 2, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Kenneth Lamont Brooks, Appellant Pro Se. Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth    Lamont       Brooks      appeals      the    district       court’s

order denying his petition for a writ of error coram nobis or

audita    querela,    construing         the       petition,       in     part,    as    a

successive    28   U.S.C.A.    § 2255         (West   Supp.       2009)    motion,      and

dismissing     that    portion       of       the     petition          for   lack      of

jurisdiction.

           We have reviewed the record and find no reversible

error.    Accordingly, we affirm the district court’s order to the

extent that it denied the requested writs.                   See United States v.

Brooks, No. 3:04-cr-00119-CMC-1 (D.S.C. Aug. 24, 2009).

           However,    the    portion         of   the   district       court’s    order

construing Brooks’ petition as a successive § 2255 motion and

dismissing it for lack of jurisdiction is not appealable unless

a   circuit     justice       or    judge          issues     a     certificate          of

appealability.     28 U.S.C. § 2253(c)(1) (2006).                   A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).      A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional     claims    by    the    district       court     is     debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

                                          2
Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

reviewed the record and conclude that Brooks has not made the

requisite   showing.   Accordingly,   we   deny   a    certificate   of

appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED IN PART;
                                                      DISMISSED IN PART




                                  3